Title: From Peyton Randolph and Others to Members of the Late House of Burgesses, 31 May 1774
From: Randolph, Peyton
To: Members of the Late House of Burgesses


                    
                        Gentlemen
                        Williamsburg, May 31, 1774.
                    
                    Last Sunday Morning several Letters were received from Boston, Philadelphia, and Maryland, on the most interesting and important Subject of American Grievances. The Inhabitants of Boston seem to be in a most piteous and melancholy Situation, and are doubtful whether they will be able to sustain the impending Blow without the Assistance and Co-operation of the other Colonies. By the Resolutions of their Town Meeting, it appears to be their Opinion that the most effectual Assistance which can be given them by their Sister Colonies will arise from a general Association against Exports and Imports, of every Kind, to or from Great Britain. Upon Receipt of this important Intelligence, the Moderator judged it most prudent immediately to convene as many of the late Representatives as could be got together, and yesterday, at a Meeting of twenty five of the late Members, we took the Business under our most serious Consideration. Most Gentlemen present seemed to think it absolutely necessary for us to enlarge our late Association, and that we ought to adopt the Scheme of Nonimportation to a very large Extent; but we were divided in our Opinions as to stopping our Exports. We could not, however, being so small a Proportion of the late Associates, presume to make any Alteration in the Terms of the general Association, and therefore resolved to invite all the Members of the late House of Burgesses to a general Meeting in this City on the first Day of August next. We fixed this distant Day in Hopes of accommodating the Meeting to every Gentleman’s private Affairs, and that they might, in the mean Time, have an Opportunity of collecting the Sense of their respective Counties. The Inhabitants of this City were convened yesterday in the Afternoon, and most chearfully acceded to the Measures we had adopted.
                    We flatter ourselves it is unnecessary to multiply Words to induce your Compliance with this Invitation, upon an Occasion which is, confessedly, of the most lasting Importance to all America. Things seem to be hurrying to an alarming Crisis, and demand the speedy, united Councils of all those who have a Regard for the common Cause. We are, Gentlemen, your most affectionate Friends, and obedient humble Servants,
                    Peyton Randolph, Mderator; Robert C. Nicholas, Edmund Pendleton, William Harwood, Richard Adams, Thomas Whiting, Henry Lee, Lemuel Riddick, Thomas Jefferson, Mann Page, junior, Charles Carter, Lancaster, James Mercer, Robert Wormeley Carter, George  Washington, Francis Lightfoot Lee, Thomas Nelson, junior, Robert Rutherford, John Walker, James Wood, William Langhorne, Thomas Blackburne, Edmund Berkeley, John Donelson, Paul Carrington, Lewis Burwell.
                